IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                              No. 00-50939
                          Conference Calendar



HERMAN WHITE,

                                           Plaintiff-Appellant,

versus

CARLOS BOWEN,

                                           Defendant-Appellee.

                          --------------------
             Appeal from the United States District Court
                   for the Western District of Texas
                          USDC No. W-99-CV-286
                          --------------------
                             April 12, 2001

Before JOLLY, HIGGINBOTHAM, and JONES, Circuit Judges.

PER CURIAM:*

     Herman White, Texas prisoner No. 684880, seeks leave to

proceed in forma pauperis (IFP) following a certification

pursuant to 28 U.S.C. § 1915(a)(3) that his appeal is taken in

bad faith.     White’s contention that the district court erred by

dismissing his complaint under the “three-strikes” provision of

28 U.S.C. § 1915(g) is frivolous because the district court

dismissed White’s complaint on the merits for failure to state a

claim.   White has presented no argument challenging the district

court’s determination that he failed to state a claim upon which

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 00-50939
                                 -2-

relief could be granted.    Thus, he has failed to show that his

appeal is not frivolous or that the district court erred in

determining that the appeal is not taken in good faith.     See

Lewis v. Lynn, 236 F.3d 766, 768 (2001); Yohey v. Collins, 985

F.2d 222, 224-25 (5th Cir. 1993) (28 U.S.C. § 2254 case).

Because White has failed to show that his appeal involves “‘legal

points arguable on their merits (and therefore not frivolous),’”

the motion for IFP is DENIED and the appeal is DISMISSED AS

FRIVOLOUS.   Howard v. King, 707 F.2d 215, 220 (5th Cir. 1983);

see Baugh v. Taylor, 117 F.3d 197, 202 and n.24 (5th Cir. 1997).

     The district court’s dismissal of the complaint for failure

to state a claim and this court’s dismissal of the appeal as

frivolous count as two “strikes” for purposes of § 1915(g).

White is cautioned that once he accumulates three strikes, he

will not be able to proceed IFP in any civil action or appeal

while he is imprisoned “unless [he] is under imminent danger of

serious physical injury.”    § 1915(g).

     IFP DENIED.    APPEAL DISMISSED.   SANCTIONS WARNING ISSUED.

5TH CIR. R. 42.2.